DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.
Response to Amendment
An amendment was filed on 05/24/2022. Claims 1, 6, and 12 were amended and claims 7 and 10 previously withdrawn. Currently, claims 1-7, 9-10, and 12-22 are pending, and only claims 1-6, 9, and 12-22 are currently being examined. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9, and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Binmoeller (US 20140236064) in view of Van Dam (US 20170072173) and Ryan (20120083871 A1).
Regarding claim 1, Binmoeller discloses a medical device (Fig. 17A, stent 170) comprising: an elongate tubular body comprising a proximal portion (paragraph 0016, lines 3-5), a distal portion (paragraph 0016, lines 5-6), and a length therebetween (fig. 17A, saddle 172), the elongate tubular body defining a lumen along the length (paragraph 0016, lines 8-11), wherein
the elongate tubular body has an unexpanded configuration (paragraph 0016, lines 1-3), and an expanded configuration (paragraph 0016, lines 3-4) wherein the proximal portion expands into a proximal retention member (paragraph 0016, lines 4-5), and the distal portion expands into a distal retention member (paragraph 0016, lines 5-6) leaving a cylindrical saddle region extending therebetween (fig. 17A, saddle 172), 
but fails to teach wherein the cylindrical saddle region includes an interior constricted portion formed by radially-inwardly directed overlapping filament loops, the interior constricted portion configured to move between a first diameter configuration to inhibit flow through the saddle region and a second diameter configuration larger than the first diameter configuration. 
However, Van Dam teaches a medical device 2700 (fig. 27A, device 2700) wherein the cylindrical saddle region 2730 (fig. 27A, central connecting section 2730) includes an interior constricted portion or valve 27400 (fig. 27A, valve 27400, paragraph 90, lines 24-27, “The valve may be incorporated or added at any location within the device 2700, from the most distal end to the most proximal end, or at any point within the central connecting section 2730”), configured to move between a first diameter configuration to inhibit flow through the saddle region (paragraph 0090, “a valve 27400 may be used to prevent flow into the gallbladder 14 from sources other than the biliary system”) and a second diameter configuration larger than the first diameter configuration (paragraph 0090, lines 37-48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Binmoeller with the constricted portion of Van Dam for the purpose of providing a suitable means to allow the movement of material from a first lumen to a second lumen, and controlling the level of pressure that is allowed to develop between the connected lumens (see Van Dam, paragraph 0090, lines 14-19).
Binmoeller, as modified by Van Dam, is silent to wherein the constricted portion comprises radially-inwardly directed overlapping filament loops.
However, Van Dam discloses that the valve can be made of any suitable material, such as the materials used to construct the stent (see Van Dam, paragraph 0090, lines 24-27), and Ryan teaches that stents made of radially-inwardly directed overlapping flexible filament loops are known in the art (figs. 1-3, Note: the filaments overlap with each other in a weave, loop at crowns 104, and further taper to be radially-inwardly directed, thereby reading upon the limitation, also see annotated fig. 3 below.).

    PNG
    media_image1.png
    499
    585
    media_image1.png
    Greyscale

Moreover, as the constricted portion 27400 of Van Dam, when modified with the overlapping filament loop structure of Ryan, tapers to a point, the overlapping filament loops would be radially-inwardly directed towards the end of the taper (see Van Dam, fig. 27B, valve 27400 tapers to the right).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the woven filament braid structure of the constricted portion disclosed in Binmoeller, as modified by Van Dam, with the structure of radially-inwardly directed overlapping filament loops, as taught by Ryan, for the purpose of providing a suitable structure to keep the valve durable since the substitution of structure of overlapping loops as shown in Ryan would have yielded predictable results, as both structures are known to flex in response to changes within a blood vessel while still remaining durable.
Regarding claim 2, Binmoeller, as modified by Van Dam, disclose a medical device wherein the constricted portion is configured to move from the first diameter configuration to the second diameter configuration in response to a threshold level of force applied to the constricted portion (see Van Dam, paragraph 0090, lines 37-48).
Regarding claim 3, Binmoeller, as modified by Van Dam, discloses wherein the constricted portion 27400 is positioned at a midpoint of the cylindrical saddle region (see Van Dam, paragraph 90, lines 24-27).
Regarding claim 4, Binmoellers discloses wherein the distal retention member, proximal retention member and cylindrical saddle region are covered (paragraph 0023).
Regarding claim 5, Binmoeller discloses wherein the elongate tubular body is formed of one or more braided filaments (paragraph 0016).
Regarding claim 6, Binmoeller discloses a medical device (Fig. 17A, stent 170) comprising: an elongate tubular body comprising a proximal portion (paragraph 0016,  lines 3-5), a distal portion (paragraph 0016, lines 5-6), and a length therebetween (fig. 17A, saddle 172), the elongate tubular body defining a lumen along the length (paragraph 0016, lines 8-11);, the elongate tubular body having an unexpanded configuration (paragraph 0016, lines 1-3), and an expanded configuration (paragraph 0016, lines 3-4) wherein the proximal portion expands into a proximal retention member (paragraph 0016, lines 4-5), the distal portion expands into a distal retention member (paragraph 0016, lines 5-6) leaving a cylindrical saddle region extending therebetween (fig. 17A, saddle 172), 
but fails to teach a plug disposed within the cylindrical saddle region, wherein the plug is configured to move between a closed configuration and an open configuration, and wherein the plug comprises radially-inwardly directed overlapping filament loops
However, Van Dam teaches a medical device (fig. 27A, stent 2700) wherein a plug or valve 27400 (fig. 27B, valve 27400) is disposed within the cylindrical saddle region (paragraph 0090, lines 24-27), wherein the plug is configured to move between a closed configuration and an open configuration (paragraph 0090, lines 37-48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Binmoeller by adding a plug within the cylindrical saddle region, wherein the plug is configured to move between a closed configuration and an open configuration, as taught by Van Dam, for the purpose of providing a suitable means to allow the movement of material from a first lumen to a second lumen, and controlling the level of pressure that is allowed to develop between the connected lumens (paragraph 0090, lines 14-19).
Binmoeller, as modified by Van Dam, is silent to wherein the plug comprises radially-inwardly directed overlapping filament loops.
However, Van Dam discloses that the plug can be made of any suitable material, such as the materials used to construct the stent (see Van Dam, paragraph 0090, lines 24-27), and Ryan teaches that stents made of radially-inwardly directed overlapping flexible filament loops are known in the art (figs. 1-3, Note: the filaments overlap with each other in a weave, and further loop at crowns 104, and further taper to be radially-inwardly directed, thereby reading upon the limitation, also see annotated fig. 3 below).

    PNG
    media_image1.png
    499
    585
    media_image1.png
    Greyscale

Moreover, as the plug  27400 of Van Dam, when modified with the overlapping filament loop structure of Ryan, tapers to a point, the overlapping filament loops would be radially-inwardly directed towards the end of the taper (see Van Dam, fig. 27B, valve 27400 tapers to the right).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the woven filament braid structure of the valve disclosed in Binmoeller, as modified by Van Dam, with the structure of radially-inwardly directed overlapping filament loops, as taught by Ryan, for the purpose of providing a suitable structure to keep the valve durable since the substitution of structure of overlapping loops as shown in Ryan would have yielded predictable results, as both structures are known to flex in response to changes within a blood vessel while still remaining durable.
Regarding claim 9, Binmoeller, as modified by Van Dam, disclose a medical device wherein an outer diameter of the plug is equal to or greater than an inner diameter of the cylindrical saddle region (see Van Dam, fig. 27A, valve 27400 and central connection section 2730).
Regarding claim 12, Binmoeller discloses a medical device (Fig. 17A, stent 170) comprising: an elongate tubular body comprising a proximal portion (paragraph 0016,  lines 3-5), a distal portion (paragraph 0016, lines 5-6), and a length therebetween (fig. 17A, saddle 172), the elongate tubular body defining a lumen along the length (paragraph 0016, lines 8-11); the elongate tubular body having an unexpanded configuration (paragraph 0016, lines 1-3), and an expanded configuration (paragraph 0016, lines 3-4) wherein the proximal portion expands into a proximal retention member (paragraph 0016, lines 4-5), the distal portion expands into a distal retention member (paragraph 0016, lines 5-6) leaving a cylindrical saddle region extending therebetween (fig. 17A, saddle 172), 
but fails to teach a cone attached to or integrally formed with a portion of the elongate tubular body, wherein the cone is configured to move between a first diameter configuration and an enlarged second diameter configuration within the cylindrical saddle region, and wherein the cone comprises radially-inwardly directed overlapping filament loops.
However, Van Dam teaches a valve or cone 27400 attached to a portion of the elongate tubular body (fig. 27A, valve 27400), wherein the cone is configured to move between a first diameter configuration and an enlarged second diameter configuration within the cylindrical saddle region (paragraph 0090, lines 37-48).
Therefore, it would have been obvious to one of ordinary skill in the art at effective filing date of the invention to modify Binmoeller by incorporating the cone of Van Dam for the purpose of providing a suitable means to allow flow from one lumen to another, while preventing reverse flow (see Van Dam, paragraph 0090, lines 14-19).
Binmoeller, as modified by Van Dam, is silent to wherein the cone comprises radially-inwardly directed overlapping filament loops.
However, Van Dam also teaches that the valve can be made of any suitable material, such as the materials used to construct the stent (see Van Dam, paragraph 0090, lines 24-27), and Ryan teaches that stents made of radially-inwardly directed overlapping filament loops are known in the art (figs. 1-3, Note: the filaments overlap with each other in a weave, and further loop at crowns 104, and further taper to be radially-inwardly directed, thereby reading upon the limitation, also see annotated fig. 3 below).

    PNG
    media_image1.png
    499
    585
    media_image1.png
    Greyscale

Moreover, as the constricted portion 27400 of Van Dam, when modified with the overlapping filament loop structure of Ryan, tapers to a point, the overlapping filament loops would be radially-inwardly directed towards the end of the taper (see Van Dam, fig. 27B, valve 27400 tapers to the right).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the woven filament braid structure of the valve disclosed in Binmoeller, as modified by Van Dam, with the structure of radially-inwardly directed overlapping filament loops, as taught by Ryan, for the purpose of providing a suitable structure to keep the valve durable since the substitution of structure of overlapping loops as shown in Ryan would have yielded predictable results, as both structures are known to flex in response to changes within a blood vessel while still remaining durable.
Regarding claim 13, Binmoeller, as modified by Van Dam, discloses wherein the cone is configured to move from the first diameter configuration to the enlarged second diameter configuration in response to a threshold level of force applied to the cone (see Van Dam, paragraph 0090, lines 37-48).
Regarding claim 14, Binmoeller discloses wherein the proximal retention member, distal retention member, cylindrical saddle region and cone are covered (see Binmoeller, paragraph 0023).
Regarding claim 15, Binmoeller, as modified by Van Dam, discloses wherein the elongate tubular body is formed of one or more braided filaments (see Binmoeller, paragraph 0016, “stents include a stent body formed of a woven filament braid”), but fails to teach that the cone is integrally formed with the one or more braided filaments.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to integrate the cone with the one or more braided filaments for the purpose of providing a stronger connection between the cone and the braided filament since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 16, Binmoeller, as modified by Van Dam and Ryan, discloses substantially the device disclosed in claim 15, but fails to teach wherein the overlapping filament loops of the cone are integrally formed with the one or more braided filaments.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Binmoeller, as modified by Van Dam and Ryan, by having the overlapping filament loops of the cone integrally formed with the one or more braided filaments for the purpose of providing a stronger connection between the cone and the braided filaments since it’s been held that forming in one piece an article which has formerly been in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 17, Binmoeller, as modified by Van Dam fails to teach that cone is a nose cone attached to and extending distally beyond the distal retention member.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the valve disclosed in Binmoeller, as modified by Van Dam, to be a nose cone attached to and extending distally beyond the distal retention member for the purpose of providing a suitable location for the valve to serve as a guide for the guidewire to pass through, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 18, Binmoeller, as modified by Van Dam, discloses wherein the cone is an internal cone disposed within the cylindrical saddle region (see Van Dam, paragraph 0090, lines 24-27).
Regarding claim 19, Binmoeller, as modified by Van Dam, disclose a medical device wherein the internal cone is positioned at a midpoint of the cylindrical saddle region (see Van Dam, paragraph 0090, lines 24-27).
Regarding claim 20, Binmoeller, as modified by Van Dam, disclose a medical device wherein the internal cone includes a portion that tapers in diameter toward the distal retention member (see Van Dam, paragraph 0090, lines 24-27, see annotated figure 27A, below).

    PNG
    media_image2.png
    523
    572
    media_image2.png
    Greyscale

Regarding claims 21-22, Binmoeller discloses wherein an outer surface of the proximal retention member is configured to interface with an inner surface of a drainage stent (fig. 17A, flanges 171 are capable of interfacing with an inner surface of a drainage stent).
Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive. 
In response to the argument that “even if, for the sake of argument (and without conceding such point) Ryan shows filament loops, such loops are not “radially-inwardly directed” to form an interior constricted portion (as recited in independent claim 1), or a plug configured to move between a closed configuration and an open configuration (as recited in independent claim 6), or a cone configured to move between a first diameter configuration and an enlarged second diameter configuration (as recited in independent claim 12)”, the examiner respectfully disagrees.
Van Dam already teaches an interior constricted portion, a plug, and a cone as described in claims 1, 6, and 12, respectively. Van Dam also  teaches that the valve can be made of any suitable material, such as the materials used to construct the stent (see Van Dam, paragraph 0090, lines 24-27). Under the broadest reasonable interpretation, Ryan teaches a stent that is formed by radially-inwardly directed overlapping filament loops (see fig. 1, wherein the stent is made from continuous overlapping filament loops, also see annotated fig. 3 below).

    PNG
    media_image1.png
    499
    585
    media_image1.png
    Greyscale

Moreover, as the constricted portion 27400 of Van Dam, when modified with the overlapping filament loop structure of Ryan, tapers to a point, the overlapping filament loops would be radially-inwardly directed towards the end of the taper (see Van Dam, fig. 27B, valve 27400 tapers to the right).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stinson (US 20030069646) discloses a valve composed of radially-inwardly directed filaments.
Bessler (US 5855601) discloses a valve with radially-inwardly directed overlapping leaflets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582.  The examiner can normally be reached on M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
  /QUANG D THANH/  Primary Examiner, Art Unit 3785